Citation Nr: 1212783	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-45 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the appellant, N.S.B, can be recognized as the Veteran's surviving spouse for the purpose of establishing eligibility for VA benefits. 


WITNESS AT HEARING ON APPEAL

N.S.B.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 1971; he died in April 2008.  The appellants, E.S.B., and N.S.B., both seek entitlement to VA benefits as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (BVA or Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and New Orleans, Louisiana.  Jurisdiction over the claims file is with the RO in Indianapolis. 

In November 2010, N.S.B. was afforded a hearing with a hearing officer at the RO.

(The issue of whether the appellant, E.S.B, can be recognized as the Veteran's surviving spouse for the purpose of establishing eligibility for VA benefits is the subject of a separate decision).


FINDINGS OF FACT

1.  The Veteran and E.S.B. were married in May 1967. 

2.  The Veteran and E.S.B. resided in Louisiana; they had four children. 

3.  The Veteran abandoned E.S.B. in 1974; he committed misconduct that caused the separation.  

4.  In July 1992, an Indiana state court dissolved the marriage between E.S.B. and the Veteran; in March 2010, the same Indiana state court set aside the July 1992 decree.  
CONCLUSION OF LAW

The criteria for N.S.B.'s recognition as the Veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Recognition as the Veteran's Surviving Spouse

E.S.B. argues that she should be recognized as the Veteran's surviving spouse.  She essentially argues that she married to the Veteran in 1967, that she had four children with the Veteran, that the Veteran abandoned her in 1974, and that the marriage must be considered to have been in effect at the time of the Veteran's death.  

N.S.B. also argues that she should be recognized as the Veteran's surviving spouse.  At her hearing, held in November 2010, N.S.B. testified that she met the Veteran in March 1985, that "shortly after we found out that I was pregnant," that they moved in together, and that they lived together thereafter.  She further testified to the following: she and the Veteran had two children together.  The Veteran was told that he was "free and clear to marry" by his attorney in March or April of 1992.  They were married in June 1992.  Both she and the Veteran were unaware that his divorce decree (from his marriage to E.S.B.) did not become final until July 1992.  There was no contact between the Veteran and E.S.B.  Every once in awhile one of the children from the Veteran's marriage with E.S.B. would call, but it was not ongoing, and "there was no really any contact."  E.S.B. knew where the Veteran lived and how to get ahold of him; one of the children from the Veteran's marriage to E.S.B. called her on the day of the funeral.  In written statements, N.S.B. has asserted that she and the Veteran lived together as husband and wife since June 1992, that she always used the Veteran's last name after they began living together, that they had two children together, and that she was married to another man in 1978, whom she divorced in 1982.  In an affidavit, dated in January 2010, she testified that she and the Veteran were duly and legally married at the time they acquired title as husband and wife to real estate in Indiana, and that that marital relationship remained in effect and was unbroken until the Veteran's death.  A Federal tax return form (IRS Form 1040) for the year 2008 is also of record which shows that N.S.B. and the Veteran indicated that their filing status was "married, filing jointly."

The Board first notes that this is a "contested claim" and is therefore subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  In addition, although the RO in New Orleans has issued a decision in this case, the case was otherwise handled by the RO in Indianapolis, and all references to "the RO" are intended to refer to the RO in Indianapolis, unless otherwise stated.  

A.  Background

The facts of this case are summarized as follows: 

A marriage license issued by the state of Arkansas, dated in May 1967, shows that the Veteran and E.S.B. were married.

A deed, dated in February 1972, shows that the Veteran and E.S.B. took title to a parcel of land in Louisiana.  

Minutes of the Court for the Circuit Court in Dubois County, Indiana, show that in May 1975, the Veteran filed a petition for dissolution, and that summons was ordered on respondent by registered mail.  The minutes state that in August 1975, a court date was set for September 1975, but that in October 1975, "the court of its own motion dismisses this cause."  

In March 1985, the Veteran filed a claim for compensation or pension (VA Form 21-526) based on psychiatric symptoms.  In his claim, he indicated that he divorced E.S.B. in Chicago in 1974, and that he was married to W.M.C. from June 1977 until 1985 (termination in Indiana).  He indicated that he had three children, and that he had recently received health care treatment in Tennessee.  

VA records indicate that the Veteran failed to report for an examination in May 1985.  In June 1985, the RO denied his claim, after noting that he had failed to prosecute his claim.  

In October 1985, E.S.B. submitted a letter in which she stated that she and her "husband" had been "separated for eleven years," that she was on welfare, and that the Veteran's mother had told her that the Veteran was having flashbacks.  She requested, "If there is any way you can help me please contact me."

In November 1985, the RO informed E.S.B. that, as the Veteran was not in receipt of any benefits, she could not be awarded an apportioned share.  

The Veteran died in April 2008.  That same month, N.S.B. filed a claim of entitlement to Dependency and Indemnity Compensation (DIC).  

In May 2008, E.S.B. also filed a claim for DIC.  She stated that she and the Veteran were married in 1967, and that the Veteran abandoned her and her four children in December 1974.  She stated that she had never remarried, that a state court had dismissed the Veteran's petition for dissolution in October 1975, and that the Veteran had remarried under a slightly different name in June 1992.  She argued that his 1992 marriage was not legal, and that she was still legally married to him at the time of his death.  

In May 2008, the RO granted service connection for the cause of the Veteran's death, and Dependents' Educational Assistance (DEA) Allowance under 38 U.S.C. Chapter 35.  A surviving spouse was not named at that time.  In August 2008, the RO notified E.S.B. that it needed to resolve inconsistencies in the Veteran's marital history, and that they had requested additional evidence from another claimant (N.S.B.).  That same month, the RO requested additional evidence from N.S.B., specifically, a copy of the public record ending the Veteran's marriage to the appellant.  

In September 2008, N.S.B. submitted a Decree of Dissolution (entry for July 16, 1992) which indicates that the Veteran's marriage to E.S.B. (who was not present for the proceeding) was dissolved by a state court.

In October 2008, based on the July 1992 Decree of Dissolution, the RO determined that N.S.B. may be considered the surviving spouse of the Veteran, as her marriage to the Veteran was deemed a valid marriage for VA purposes.  

In October 2008, the RO notified E.S.B. that it had denied her claim, as the evidence showed that she was divorced from the Veteran, and she may not therefore be recognized as his surviving spouse.  E.S.B. appealed.  That same month, the RO granted N.S.B.'s claim for DIC.  

In March 2009, E.S.B. filed a "Motion to Set Aside Decree of Dissolution," in the same Indiana state circuit court which had issued the July 1992 Decree of Dissolution.  It was asserted inter alia that E.S.B. had continuously resided at the marital residence since the Veteran abandoned her in December 1974, and that she had conducted a diligent but futile search for the Veteran following his abandonment.  About 20 years after the Veteran's abandonment, one of the children located the Veteran in Indiana, but it was later learned that he died in April 2008.  E.S.B. subsequently learned that the Veteran had "remarried" prior to the July 1992 Decree of Dissolution (i.e., in June 1992).  It was alleged that the July 1992 Decree of Dissolution was obtained by fraud and false statements made by the Veteran under oath and under the pains and penalties of perjury, with respect to his assertions that he did not know E.S.B.'s whereabouts, that there were no children conceived or born of the marriage, that he and E.S.B. did not acquire any personal property during the marriage, and that there were no marital debts subject to division.  

In her appeal (VA Form 9), received in November 2009, E.S.B. asserted that the Veteran's 1992 marriage to N.S.B. was void under Indiana law, and that a lawsuit was pending in Indiana to declare the 1992 marriage void.

In May 2010, E.S.B. submitted an "Order Setting Aside Decree of Dissolution" (entry for March 12, 2010) from the same Indiana state circuit court which had issued the July 1992 Decree of Dissolution.  This Order states the following: E.S.B. and the Veteran were legally married in 1967.  They cohabitated in the state of Louisiana until December 1974, at which time the Veteran vacated the marital residence.  Four children were conceived and born to the marriage.  The Veteran provided no support for the children after 1974.  In April 1992, the Veteran filed a petition for dissolution in which he alleged that he did not know the whereabouts of E.S.B.  Contrary to court rules, the record did not include "a praecipe for issuance of notice by publication with affidavit attached alleging a diligent search and inability to locate the Respondent was ever filed as required by Trial Rule 4.13 of the Indiana Rules of Trial Procedure, nor does it contain a publisher's affidavit alleging proof of publication and dates of publication."  There was no evidence introduced as proof that the Veteran ever resided in the county.  The Veteran died in April 2008, following which E.S.B. learned of the filing of this action and the purported decree of dissolution dated in July 1992.  The court determined that the July 1992 petition for dissolution was fraudulent in that at the time the Veteran filed his petition, the Veteran knew or should have known E.S.B.'s whereabouts, that four children were conceived and born to the marriage, and that he co-owned property with E.S.B. in Louisiana.  The court further held that it had never obtained jurisdiction over the parties or the subject matter of this action.  

It appears that N.S.B. appealed the March 2010 Order, however, in April 2010, she filed a voluntary motion to dismiss her appeal, which was granted that same month.  See printout from online court docket, Indiana Court of Appeals, dated in September 2010.

Based on the April 2010 Order Setting Aside Decree of Dissolution, in an administrative decision, dated in July 2010, the RO in New Orleans, Louisiana, reversed the Indianapolis RO's decision of October 2008, and determined that E.S.B. was the Veteran's surviving spouse.  

In a memorandum, dated in September 2010, the Indianapolis RO stated that the file had only been sent to the RO in New Orleans for a BVA travel board hearing (although E.S.B. lives in Louisiana, there is no indication that a hearing ever took place in New Orleans; in April 2010, the RO notified her that there were no available spaces on the hearing docket; she later withdrew her request for a hearing, see June 2011 VA Form 9), that the New Orleans RO did not have jurisdiction over the appeal since the Veteran passed away in Indiana, and that the claims file should have been returned to Indianapolis for action.  The memorandum further states that the New Orleans RO had failed to request a determination from VA's Regional Counsel regarding the validity of the April 2010 Order, and that they had not consulted with Regional Counsel prior to making their determination and issuing their July 2010 decision.  The memorandum states, "At this time with no opinion provided by Regional Counsel no one can say who is the legal spouse.  New Orleans has now made the matter worse."  

In a memorandum, dated in September 2010, the Indianapolis RO essentially stated that a determination is needed by Regional Counsel that the July 1992 decree setting aside the divorce was valid, and that "Once a determination is made please return to the Appeals Team for action."

In a legal opinion, dated in September 2010, a VA Regional Counsel made four determinations.  First, it was determined that the April 2010 court Order was final, and that it had the effect of voiding the July 1992 dissolution of marriage of the Veteran and E.S.B.  Second, it was determined that the July 1992 dissolution was voidable under Indiana law, and that Indiana law would not preclude VA from finding that the dissolution was vacated and void "as if it had never legally occurred."  Third, it was determined that the issue of whether E.S.B. met the requirements at 38 C.F.R. §§ 3.52 and 3.53 was a question of fact, and needed to be determined by the RO.  Fourth, it was determined that if the RO determined that E.S.B. did not meet VA's requirements of a surviving spouse and was not entitled to gratuitous death benefits, then it should determine whether N.S.B. met those requirements for a surviving spouse.  

A reply from the Illinois Department of Public Health, received in October 2010, states that no record of a divorce between the Veteran and E.S.B. in 1974 was found.  

N.S.B. has submitted three lay statements in support of her claim, all dated in October 2010.  Of particular note, A.K.H. states that she is N.S.B.'s sister, that she was present at the marriage ceremony between N.S.B. and the Veteran, that they were generally known as husband and wife, that they referred to each other as husband and wife, that that neither N.S.B. nor the Veteran had ever denied the marriage, that they had two children together, and that they had lived together since 1985.  D.M.D. states that he is a pastor, that his records show that the Veteran and N.S.B. were married at his church in June 1992, and that they had two children (in 1985 and 1990).

In May 2011, the RO determined that N.S.B. met the criteria for a surviving spouse, and that E.S.B. did not.  The RO determined the following: the Veteran's correspondence between 1985 and 2008 showed that he had not recognized E.S.B. as his spouse and he had intended to terminate his marriage to her.  He had attempted to divorce E.S.B. twice.  From 1992 onward, he believed that he was divorced from E.S.B., and married to N.S.B. E.S.B. has failed to show continuous cohabitation from the date of marriage to the date of the Veteran's death, and that she was without fault in the separation.  E.S.B. has provided conflicting accounts as to the circumstances of the separation, and she never attempted to reconcile with the Veteran.  The record showed that it was in the best interests of both E.S.B. and the Veteran to leave the marriage.  E.S.B. never attempted to vacate the Veteran's marriage to N.S.B. prior to his death.  E.S.B. contributed to the marital discord, and she did not continuously cohabitate with the Veteran from the date of marriage until the Veteran's death.  The Veteran recognized N.S.B. as his wife and they lived together as husband and wife until the Veteran's death; they had two children together.  At the time of the marriage between N.S.B. and the Veteran, neither one of them knew of any legal impediment which would prevent them from marrying.    

B.  Analysis

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).  

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the time of the veteran's death.  The appellant must also have lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  In addition, to be recognized as a surviving spouse, a claimant cannot have remarried since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53. 

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

Pertinent regulations provide that, where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.   

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2011). Moreover, where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board finds that E.S.B. has met the criteria for a surviving spouse.  She and the Veteran were married in 1967, and there were four children born of the marriage.  38 C.F.R. §§ 3.1(j), 3.54.  Thereafter, there is no evidence to show that she ever remarried, or held herself out to the public to be the spouse of another.  38 C.F.R. §§ 3.50, 3.53.  With regard to the validity of the marriage, although there was a Decree of Dissolution in July 1992, in March 2010 the same state circuit court that issued the July 1992 Decree of Dissolution determined that the Veteran's April 1992 petition for dissolution was fraudulent, and set the July 1992 Decree of Dissolution aside.  Although N.S.B. initially appealed this decision, she later withdrew her appeal.  In September 2010, VA Regional Counsel determined that the July 1992 dissolution was voidable under Indiana law, that Indiana law would not preclude VA from finding that the dissolution was vacated and void "as if it had never legally occurred," that the April 2010 court Order was final, and that it had the effect of voiding the July 1992 dissolution of marriage of the Veteran and E.S.B.  

In September 1989, the VA General Counsel  stated in a conclusive opinion that, "[a]lthough VA generally follows State court decrees in domestic relations matters, we have consistently held that in matters relating to gratuitous benefits where domestic relations are involved, the Department is not bound by the findings of a court in proceedings to which the United States Government was not a party."  VAOPGCCONCL 11-89.  

Although VA is not bound by the Indiana state court's March 2010 decision since the United States Government was not a party, VA generally follows state court decrees.  Id.  Here, the September 2010 VA Regional Counsel's conclusions appear to be supported by Indiana State law.  See Dermiah v. Powers-Thompson Construction Company, 129 N.E. 2d 425; 125 Ind. App. 662 (1955).  As this case involves both fraud and property rights, the Board finds that the March 2010 Indiana state court Order, which set aside the July 1992 Decree of Dissolution, would likely be sustained on appeal, and that it is valid for purposes of conferring entitlement to VA survivor's benefits.  Id.  The Board further notes that the March 2010 court Order also states that at the time of the 1992 Decree of Dissolution, the court had not obtained jurisdiction over the parties, or the subject matter of the action.  See 38 C.F.R. § 3.206(a).  In this regard, the Veteran and E.S.B. resided in Louisiana at the time of their marriage, and there is no evidence that the marriage was ever dissolved under Louisiana state law.  See 38 U.S.C.A. § 103(c).  Therefore, the Board finds that E.S.B. remained married to the Veteran until the time of his death.    

The issue at this point is whether E.S.B. may be considered to have continuously cohabitated with the Veteran.  E.S.B. states that the Veteran abandoned her and their four children in 1974, with no cohabitation after that time.  

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (emphasis added).  

State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b). 

With regard to fault, there is no evidence to show that E.S.B. was at fault for the separation.  E.S.B. asserts that the Veteran abandoned her.  The fault/absence-of-fault issue is to be based on an analysis of the conduct at the time of separation.  Gregory.  In this case, there is no conflicting evidence; the only evidence is E.S.B.'s statement that the Veteran abandoned her.  E.S.B. is therefore not shown to have been at fault.  The Board further points out that E.S.B. has not made any inconsistent statements on this point.  She first asserted that she was abandoned in her May 2008 claim.  This assertion is not inconsistent with her October 1985 statement, in which she indicated that she was "separated" from the Veteran, and that she was on welfare.  In that letter, she pleaded for financial assistance.  The March 2010 Indiana state court Order shows that she reported that the Veteran provided no support for the children after 1974.  Her statements are therefore to be accepted.  38 C.F.R. § 3.53(b).  Given the foregoing, the Board finds that the evidence shows that E.S.B. is not shown to have been at fault in the separation

As for the issue of whether the Veteran committed misconduct that caused the separation, the evidence indicates that the Veteran abandoned his marriage to E.S.B.  See LA Rev. Stat. § 9:307 (2012) (stating exclusive grounds for divorce or separation include "The other spouse has abandoned the matrimonial domicile for a period of one year and constantly refuses to return."); Jenkins v. Jenkins, 882 So. 2d 705 (2004) (stating that the elements necessary to prove abandonment are: 1) the party has withdrawn from the common dwelling, 2) the party left without lawful cause or justification, and 3) the party has constantly refused to return to live with the other).  

The Veteran and E.S.B. appear to have lived in Louisiana until the Veteran left 1974.  See e.g., Louisiana birth certificates for three of the children of E.S.B. and the Veteran, dated between 1969 and 1970.  The only evidence as to the events surrounding the Veteran's conduct in 1974 is E.S.B.'s assertion that the Veteran abandoned her.  However, conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Gregory, 5 Vet. App. at 112.  In this case, the evidence indicates that the Veteran moved out of state shortly after 1974.  See 1975 Indiana court minutes.  There is no evidence to show that he had lawful cause or justification for leaving, that he ever made contact with E.S.B. after 1974, or that he ever returned to Louisiana or attempted to reunite with E.S.B.  In addition, he tried to dissolve their marriage in another state (Indiana) in 1975, and again in 1992; an Indiana state court has held that his 1992 petition involved fraud.  A VA Form 10-7131, dated in March 1985, indicates that he was living in Tennessee, and a March 1985 claim (VA Form 21-526) indicates that he received health care treatment in Tennessee.  Thereafter, he apparently lived in Indiana.  As to his financial responsibilities, there is no evidence to show that the Veteran ever provided financial assistance to E.S.B., or any of their four children, at any time after he left them 1974.  The March 2010 court Order shows that E.S.B. asserted that the Veteran provided no support for the children after 1974.  There is no contrary evidence of record.  Given the foregoing, the Board finds that the Veteran abandoned E.S.B. in 1974, that he committed misconduct that caused the separation, and that the continuity of the cohabitation must be considered as not having been broken.  38 C.F.R. § 3.53(b).  Accordingly, E.S.B. meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits, and resolving all doubt in E.S.B.'s favor, the Board finds that the evidence is at least in equipoise, and that recognition of E.S.B. as the surviving spouse of the Veteran for the purpose of receiving VA benefits is warranted.  38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54.

With regard to N.S.B., she was married to the Veteran for about 16 years prior to his death, she has indicated that she did not know of any legal impediment to her marriage to the Veteran at the time of her marriage in July 1992, and that she cohabitated with the Veteran continuously since their marriage.  The evidence  indicates that N.S.B. believed herself to be lawfully married to the Veteran and that she assumed the role of the Veteran's spouse and caretaker for many years up until the time of his death.  However, VA law supports the claim of E.S.B., since the evidence shows that E.S.B.'s marriage to the Veteran was not dissolved, and that E.S.B. never remarried or held herself out to be remarried, and that E.S.B. did not desert the Veteran.  Of particular importance, E.S.B. is claiming death benefits as the Veteran's spouse.  As a claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits, N.S.B.'s claim must be denied.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

In reaching this decision, the Board has considered the bases for the RO's denial of the claim in the May 2011 Supplemental Statement of the Case (SSOC).  The SSOC states the following: the Veteran attempted to divorce E.S.B. on two occasions.  E.S.B. "admitted" that she and the Veteran were separated for eleven years in her 1985 letter.  E.S.B. never attempted to reconcile with the Veteran, and she never attempted to have the marriage between the Veteran and N.S.B. vacated.  "[T]hat it was in the interest of both [E.S.B.] and [the Veteran] to leave the marriage."  Finally, N.S.B. has testified that the children of E.S.B. and the Veteran's marriage infrequently phoned her house.  

None of this warrants a different outcome in the Board's decision.  As the other relevant criteria have been met, and as the marriage between the Veteran and E.S.B. is shown to be valid, the issue is where E.S.B. is considered to have continuously cohabitated with the Veteran.  With regard to the fault determination, it is based on an analysis of the conduct at the time of separation.  Gregory, 5 Vet. App. at 112.  In this case, E.S.B. has stated that the Veteran abandoned her.  There is simply no evidence to refute that.  Nor do any of the bases provided in the SSOC implicate the continuous cohabitation analysis.  With regard to E.S.B.'s alleged "failure to attempt to reconcile," this is insufficient to show that E.S.B. intended to desert the Veteran, especially since he moved out of state.  In Gregory, the Court specifically stated that the mere act of refusing to reconcile, standing alone, does "not constitute evidence of fault at the time of separation."  Id. at 512.  Since the evidence indicates that the Veteran committed misconduct that caused the separation, and as there is no evidence that E.S.B. intended to permanently desert the Veteran, the parties are deemed to be exempt from the continuous cohabitation requirement under § 3.53, regardless of how long the parties remained separated.  Finally, to the extent that the SSOC states that "the record shows that it was in the best interests of both E.S.B. and the Veteran to leave the marriage," and that E.S.B. "contributed to the marital discord," these conclusions have no basis in the evidence.  

For these reasons, it is E.S.B. and not N.S.B., who is considered the Veteran's surviving spouse for purposes of receiving death benefits.  See 38 C.F.R. §§ 3.50, 3.52, 3.53. 


II.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b)  was furnished to the appellant in a September 2010 letter.  VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120 (2004).  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the June 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, any timing deficiency has been remedied. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained copies of both of the appellants' marriage certificates to the Veteran, as well as other court documents.  The appellant (N.S.B.) has been afforded a hearing.  She has not identified any other evidence that could aid in substantiating her claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Recognition of N.S.B. as the surviving spouse of the Veteran for the purpose of receiving VA benefits is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


